Citation Nr: 9914497	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
from the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M & ROC) in Wichita, Kansas.  

In a March 1997 decision, the Board denied the veteran's 
claim of entitlement to an increased rating for residuals of 
an infection of the right hand.  At that time, it also 
remanded his claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) to the M & ROC for 
further development.

In the interest of due process, in March 1999, the Board 
requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive, in response to the veteran's 
claim of entitlement to service connection for PTSD.  See 
38 U.S.C.A. § 7109(a) (West 1991) and 38 C.F.R. § 20.901 
(1998).  See generally Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  In April 1999, the Board received the opinion and, 
in May 1999, the veteran and his representative were given an 
opportunity to present additional argument; they responded 
the same month.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran has PTSD precipitated by inservice traumatic 
experiences, including during combat, while serving in the 
Republic of Vietnam during the Vietnam Era.



CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  To that end, 
the veteran's case was remanded in March 1997 to afford him 
the opportunity for further VA examination in order to 
ascertain if he met the criteria for a diagnosis of PTSD.  
Additionally, the RO contacted the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (formerly known as 
the U.S. Army and Joint Services Environmental Support Group) 
in an effort to verify information provided by the veteran 
regarding his reported experiences while serving in Vietnam.  
As such, no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Factual Background

When examined for entrance into service in April 1969, there 
was no report of psychiatric abnormality and the veteran was 
found qualified for active service. When examined for 
separation in February 1972, no psychiatric abnormality was 
found and the veteran stated that he was in good health.

Service personnel records indicate that the veteran served in 
the Republic of Vietnam from July 1970 to February 1972.  His 
military occupational specialty in service was radio relayman 
and carrier repairman and he was also a postal clerk.  His 
awards and commendations include receipt of the Bronze Star 
Medal (for meritorious service in connection with military 
operations against operations against a hostile force in the 
Republic of Vietnam) and Army Commendation Medal.

Post service, private and VA medical records and examination 
reports, dated from 1979 to 1999, are associated with the 
claims file.  VA hospitalized the veteran from October to 
November 1993 for treatment of chronic, severe alcohol 
dependence.  An October 1994 VA outpatient record includes 
diagnoses of alcohol dependence, in remission, PTSD, 
depression and chronic pain.

A May 1995 statement from Ronald S. Rogers, a readjustment 
counseling specialist/therapist at the Vet Center, reveals 
that the veteran was initially seen in September 1993 with 
symptoms of chronic severe substance abuse, intrusive 
thoughts abut Vietnam experiences, anger and rage, an 
inability to maintain meaningful relationships, depression 
and sleep disorder.  His prognosis was considered guarded due 
to his history of chronic/severe symptomatology.

At his May 1995 personal hearing at the M & ROC, the veteran 
testified that in 1990 he started to experience problems such 
as an inability to be supervised.  He said while in Vietnam 
he was responsible for delivering registered and certified 
mail to different firebases.  The veteran carried a weapon 
and ammunition all the time and was on a reactionary force to 
back up base perimeters.  He occasionally served as a 
helicopter door gunner.  The veteran stated that his base 
camp was at Phuoc Vinh with the 1st Air. Cav. and he was also 
stationed at Camp Holloway at Pleiku where he was responsible 
for supplying radio equipment.  While stationed at Phuoc 
Vinh, the veteran was exposed to a graves registration area, 
and saw body bags brought in, and to incoming mortar and 
rocket fire.  He said the fire usually occurred every other 
day and lasted approximately one to two hours.  The veteran 
indicated that he also experienced ground activity at other 
firebases.

A March 1995 VA outpatient record includes diagnoses of PTSD 
with secondary depression and alcohol dependence in 
remission.

An October 1995 VA mental disorders examination includes 
psychological test results.  The traumatic event on which the 
veteran based his assertion of PTSD related to service was 
that he was once located approximately one block from a 
graves registration area and saw body bags delivered and 
removed.  Some test results were consistent with the 
characteristics of PTSD.  Diagnoses included probable PTSD, 
chronic, with a need to rule out childhood versus military 
origin.

At a November 1995 VA examination for PTSD, the veteran said 
he was exposed to fire fights and from his hooch saw dead 
bodies brought to a nearby graves registration area.  At Axis 
I, diagnoses were major depression, recurrent, with some 
symptoms of PTSD, alcohol dependence in remission, partial, 
since 1993 and marijuana dependence in remission.  The VA 
examiner opined that the veteran did not meet the criteria 
for PTSD, but had major depression with alcohol dependence 
and personality disorder. 

In an April 1996 response to the RO's inquiry, the USASCRUR 
said that the 1st Cavalry Division (1st Cav Div) for the 
period ending October 1970 was exposed to seven stand off 
attacks against Camp Gorvad in Phuoc Vinh.  The information 
provided by USASCRUR further noted that the camp sustained a 
heavy mortar attack in August 1970 that killed two soldiers 
and wounded nearly thirty people.

Pursuant to the Board's March 1997 remand, the veteran 
underwent VA examination for PTSD in August 1997 and 
described seeing people killed by rocket mortar attacks in 
the area in which he was stationed.  He said he served on a 
reactionary force backup but did not see combat, although he 
returned fire several times.  The diagnoses at Axis I were 
PTSD, chronic, severe, secondary to combat in Vietnam, major 
depression, secondary to PTSD and alcohol dependence, 
secondary to PTSD.  The VA examiner commented that the 
veteran's PTSD diagnosis was based on the veteran's combat 
experience, in which he had experienced people being 
seriously injured or killed or hearing about people being 
killed as a result of combat.  The physician said that this 
was outside the range of usual activities and would be 
markedly distressing to almost anyone.

In January 1998, the veteran underwent VA examination for 
PTSD.  Axis I diagnoses were depressive disorder, not 
otherwise specified and alcohol dependence.  The VA examiner 
found that the veteran did not meet the diagnostic criteria 
for PTSD, chronic, severe.  

In a March 1998 PTSD examination by a VA nurse practitioner, 
the pertinent diagnoses included major depression, recurrent, 
with some symptoms of PTSD, marijuana abuse, in remission and 
alcohol abuse, in partial remission.

In March 1999, the veteran's case was referred to the 
director of mental health services of a VA medical center, 
for a VHA opinion as to the likelihood that the veteran had 
PTSD related to verified inservice stressors.  In his April 
1999 response, the VA psychiatrist said there was ample 
evidence in the current literature to conclude that the mere 
exposure on a consistent basis to the results of violence was 
sufficient to produce PTSD symptoms.  Even if the possibility 
was negated that the veteran was directly exposed to combat, 
the doctor said the fact that he was consistently in an area 
of graves registration and witnessed the results of violence 
was enough to produce PTSD symptoms in susceptible 
individuals.  The physician further noted that the records 
verified some of the veteran's statements that he was in the 
proximity of actual combat and the veteran was awarded a 
bronze medal in support of combat activities against a 
hostile force.  Further, the VA psychiatric expert said the 
veteran certainly had another chronic condition in terms of 
his substance dependence, but there was no substantial 
evidence that it had its origins in his military service.  
According to the psychiatrist, depressive symptoms can 
accompany PTSD symptoms and alcohol abuse can be an attempt 
by the veteran to compensate for some of the anxiety and 
sleep disturbance that accompanied PTSD. However, the VA 
specialist opined that alcoholism was not the result of PTSD.  
In the VA psychiatrist's opinion, the veteran met the 
diagnostic criteria in every respect for PTSD, delayed type.




Analysis

In order to establish service connection the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The evidence reflects that the veteran was diagnosed and 
treated for probable PTSD, major depression, personality 
disorder and symptoms of PTSD.  In an April 1999 opinion, a 
VA psychiatrist said the veteran met the diagnostic criteria 
in every respect for PTSD, delayed type.  According to the 
physician, there was ample evidence in the current medical 
literature, that the mere exposure on a consistent basis to 
the results of violence was enough to produce PTSD symptoms.  
The VA psychiatrist said that the fact that the veteran was 
consistently in an area of graves registration and witnessed 
the results of violence, was enough to produce PTSD symptoms 
in susceptible individuals.  The Board is persuaded that the 
VA expert's opinion is most convincing in that he recognized 
that there was evidence that PTSD was present as a 
consequence of the veteran's Vietnam service.  Where a 
medical expert has fairly considered all the evidence, his 
opinion may be accepted as an adequate statement of the 
reasons and bases for a decision when the Board adopts such 
an opinion.  Wray v. Brown, 7 Vet. App. at 493.  

With respect to the second requirement, there must be 
evidence of stressors.  The presence of a stressor is a 
factual determination.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Diagnostic and Statistical Manual of Mental 
Disorders (DSM)-IV, reflects substantial changes in the 
diagnostic criteria for a stressor.  In Cohen, the U.S. Court 
of Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) held that its 
holdings in Zarycki v. Brown, 6 Vet. App. 91 (1993) and Swann 
v. Brown, 5 Vet. App. 229 (1993), would no longer apply to 
the consideration of DSM-IV criteria.  Under DSM-IV, the 
stressful event no longer has to be stressful to almost 
anyone.  In order for 38 U.S.C.A. § 1154(b) to apply, the 
veteran must have been engaged in combat with the enemy and 
the event must have been consistent with the circumstances 
and conditions of that service.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  

The veteran has asserted that he was exposed to stressful 
events while serving as a radio relayman and mail carrier to 
fire bases in Vietnam.  The veteran said his duties involved 
exposure to fire fights.  His most traumatic war experience 
was exposure to a graves registration area where he saw body 
bags delivered.

With consideration of the veteran's service personnel records 
that reflect that his MOS was radio relayman and mail 
carrier, along with information from USASCRUR indicating that 
Phuoc Vinh sustained numerous enemy mortar and rocket 
attacks, including a heavy attack in August 1970, the Board 
concludes that the veteran participated in combat during his 
active service within the meaning of 38 U.S.C.A. § 1154(b).  
Further, the Board concludes that the events repeatedly 
reported by the veteran relating to witnessing body bags 
delivered to a graves registration area were consistent with 
the circumstances of the area in which his unit served.  
Competent medical authorities have determined that the 
veteran's experience of witnessing violence was a sufficient 
stressor to cause PTSD and have associated these stressful 
events with the current diagnoses of PTSD.  See Cohen.  The 
Board does, in fact, adopt the VHA psychiatric opinion on 
which it bases its determination that service connection for 
PTSD is warranted.  Therefore, resolving the benefit of the 
doubt in the veteran's favor, the Board concludes that all of 
the elements required to be met for a grant of service 
connection have been met.  38 U.S.C.A. §§ 1110, 1154(b), 
5107; 38 C.F.R. §§ 3.303, 3.304. 




ORDER

Service connection for PTSD is granted.



		
	WAYNE M. BRAEUER

	Member, Board of Veterans' Appeals



 

